GRIFFIN, J.
This is an appeal from a judgment against appellant Southern Counties Thrift Co., a corporation, and in favor of respondent C. W. Rairdon.  Respondent Rairdon, on January 10, 1941, filed a motion to dismiss the appeal under rule I, section 4, of the Rules for the Supreme Court and District Courts of Appeal, for the reason that appellant failed to file its opening brief within the time prescribed in said rule. The motion was duly set down for hearing for February 13, 1941. On February 10, 1941, appellant filed its opening brief. Where the brief is filed before the motion comes on for hearing appellant has sufficiently complied with the rule to justify a denial of the motion. (Hall v. Wolford, 22 Cal. App. (2d) 537 [71 Pac. (2d) 596]; Graybiel v. Consolidated Associations, Ltd., 14 Cal. App. (2d) 547 [58 Pac. (2d) 665].)
The motion to dismiss the appeal is denied.
Barnard, P. J., concurred.